DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S.2010/0177514).
Regarding claim 1, Liu teaches a lighting system (see fig. 3) comprising: 
at least two end caps (end caps 124);
at least one heat sink element (heat sink elements with fins 24, see fig. 4); 
at least one LED assembly comprising at least one LED array (light source 11, plurality of LEDs 112); 
at least one light bar comprising an extrusion housing (base 22) and a lens (transparent cover 122), wherein the extrusion housing holds the lens such that light from the at least one 

Regarding claim 2, Liu teaches that the extrusion housing is attached to the at least two end caps (see fig. 4).
Regarding claim 3, Liu teaches wireways formed in the at least two end caps (wire hole 1244).
Regarding claim 4, Liu teaches that the at least two end caps are attached by screws threaded into the central housing (see p. 0026).
Regarding claim 5, Liu teaches that the at least one heat sink element comprises at least one fin formed on the central housing (fins 24).
Regarding claim 6, Liu teaches further comprising: a mounting lip on the central housing configured to engage the tray (lip on 42, see fig. 3).
Regarding claim 13, Liu teaches a lighting system comprising: 
a central housing (42); 
two end caps (124), each of the two end caps being mounted to the central housing; 
a heat sink element (fins 24) associated with the central housing; 
a plurality of light bars (lamp units 100), wherein each one of the plurality of light bars (light sources 11) comprises a heat sink and at least one light bar LED (LEDs 112); and 
a light engine comprising a first light bar and a second light bar that are two of the plurality of light bars (see fig. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Guercio (U.S. 2015/0354794).
Regarding claim 7, Liu does not teach at least two wire hangers, each of the at least two wire hangers being configured to attach to one of the at least two end caps.
Guercio teaches at least two wire hangers, each of the at least two wire hangers being configured to attach to one of the at least two end caps (see fig. 2, indirectly connected).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used wire hangers as taught by Guercio to mount the light of Liu as it is a commonly known manner of hanging a lighting system, that would enable easy assembly and mounting.
Regarding claim 8, Liu does not teach further comprising: a surface/pendant mounting bracket affixed to the central housing.
Guercio teaches a surface/pendant mounting bracket (wire hangars are bracket to attach) affixed to the central housing. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used wire hangers as taught by Guercio to mount the light of Liu as it is a commonly known manner of hanging a lighting system, that would enable easy assembly and mounting.

Guercio teaches further comprising: at least two surface mounting end brackets affixed to the central housing (wire hangers)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used wire hangers as taught by Guercio to mount the light of Liu as it is a commonly known manner of hanging a lighting system, that would enable easy assembly and mounting.
Claim 10, 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 10, Liu does not specifically teach the at least one light bar comprises eight light bars.
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have duplicated the light bars to provide additional brightness, lighting, and to illuminate a larger space.
Regarding claim 12, Liu does not teach that the lens comprises one of: a 120 degree lens; and a 70 degree lens.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of the lens dependent on the desired luminance profile since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing lens angles is well known and practiced in the art. 

It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have duplicated the light bars to provide additional brightness, lighting, and to illuminate a larger space.
Regarding claim 18, Liu does not teach that the plurality of light bars comprise at least eight light bars.
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have duplicated the light bars to provide additional brightness, lighting, and to illuminate a larger space.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlicek (U.S. 6,851,831).
Regarding claim 11, Liu does not teach further comprising: at least one dummy strut configured to be inserted in place of one of the at least one light bar.
Karlicek teaches at least one dummy strut configured to be inserted in place of one of the at least one light bar (see col. 10 lines 1-6). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have included a dummy, or blank light assembly as taught by Karlicek in the structure of Liu to further enable customizing of the light output, and to reduce light output and therefore power consumption when unneeded. 
Claims 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Boomgaarden (U.S. 9,303,825).
Regarding claim 14, Liu does not teach further comprising a power conditioner configured to accept unconditioned electric power and to produce conditioned electric power that powers an LED array.
Boomgaarden teaches a power conditioner configured to accept unconditioned electric power and to produce conditioned electric power that powers an LED array (see col. 6 lines 46-64).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a power supply to properly power the LEDs of Liu from an external supply. 

Regarding claim 15, Boomgaarden teaches that the power conditioner is configured in the central housing (see col 6 lines 46-64).
Regarding claim 16, Liu teaches further comprising: wireways configured in the two end caps (1244).

Regarding claim 19, Liu teaches a lighting system comprising: 
a plurality of heat sink elements (24); at least one LED assembly (100), wherein the at least one LED assembly is configured to be attached to the plurality of heat sink elements;
 at least one light bar, wherein each one of the at least one light bars comprises a light bar heat sink and at least one light bar LED assembly (see fig. 3); 
Liu does not teach two uplight panels, wherein each one of the two uplight panels comprises an uplight heat sink and an uplight LED assembly wherein the uplight LED assembly 
Boomgaarden teaches two uplight panels (plurality, see col. 9 lines 17-36, light sources may be embodied as uplight or downlight sources).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used uplight sources as taught by Boomgaarden for the light sources of Liu to use ambient and indirect lighting. 
The combination of Liu and Boomgaarden teaches that each one of the two uplight panels comprises an uplight heat sink and an uplight LED assembly (of Liu, utilized as an uplight as taught by Boomgaarden) wherein the uplight LED assembly is attached to the uplight heat sink, wherein the uplight heat sink is one of the heat sink elements, and wherein the uplight LED assembly is one the LED assemblies.

Regarding claim 20, Liu teaches further comprising: a lens frame and a bottom lens, wherein the lens frame holds the bottom lens (see fig. 5).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875